DETAILED ACTION
Status of the claims
Claims 1, 4-9, 11-16, 20, 22, and 28-30 are pending and claims 13, 20, 22 and 28-30 are withdrawn. See the office action of 02/22/2017 for the withdrawal of claims from consideration as being directed to non-elected invention. Therefore, 1, 4-9, 11-12, and 14-16, are examined on merits in this office action to the extent that they encompass the elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11-12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Newly amended independent claims 1 and 14 recites a composition “consisting of a TLR5 agonist, one or more antigens selected from the group consisting of viral antigens, bacterial antigens, fungal antigens and tumor associated antigens and excluding any TLR agonist”. 
The recitation does not have a clear descriptive support in the specification. Specification teaches various TLR agonists (Table 2) for combining with 1) one or more antigens  selected from an inordinately a large number of antigens which is not only limited to the laundry list of antigens (Table 1) from various  infections disease (Example 1) but also includes various other antigens, and 2) various types of surfactant. However, throughout the specification, there is not a single example or clear descriptive support for a TLR5 agonist with a specific one or two antigen let alone the viral, bacterial or fungal antigen encompassed by the laundry lists. There is not a single example or disclosure of a TLR5 agonist in combination of a specific antigen with a specific surfactant the provides increased immunogenicity to the specific antigent but reduces reactogenicity to the TLR5 agonist. The specification has not clearly define “antigens” except providing some laundry lists of antigens and the “antigens” is not limited to the laundry list. The specification does not mention anywhere that none of the antigens in the laundry list or any of the antigens do not have any affinity to any of the TLR ligands and incapable of stimulate physiological activity of a TLR.  The specification does not positively recite some antigen (in fact, not a single antigen disclosed with TLR5) with TLR5 agonist such that the positively 
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Response to argument
Applicant's amendments and arguments filed 02/17/2022 have fully considered and are persuasive to overcome the rejection under 35 USC 103 in view of the amendments of incorporation negative limitation of “excluding any TLR agonist” for antigens. However, the claims have been rejected under 35 USC 112 first paragraph for the negative limitation in the claim and applicant is reminded that the rejection under 35 USC 103 will be reinstated if the negative limitation if deleted from the claim. In regards to the rejection under 35 USC 112 first paragraph, the amendments and arguments are not persuasive to overcome the rejection as described in the modified rejection necessitated by Applicant’s amendments.

Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/     Primary Examiner, Art Unit 1641